United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Scarsdale, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1706
Issued: May 20, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 11, 2018 appellant, through counsel, filed a timely appeal from a July 10,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 10, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish that the acceptance
of her claim should be expanded to include additional left lower extremity conditions causally
related to the accepted January 26, 2017 employment injury.
FACTUAL HISTORY
On February 2, 2017 appellant, then a 44-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on January 26, 2017, she sustained an injury to her left knee
when her left foot was caught on a seat bracket causing her to lose her balance and twist her left
knee while in the performance of duty.
The record includes an executed authorization for examination and/or treatment (Form
CA-16), completed by the employing establishment on February 2, 2017. Dr. Mack Sullivan, an
emergency medicine specialist, completed the attending physician’s portion of the form on the
same date and diagnosed a sprain of the medial collateral ligament (MCL) of the left knee.
In a report dated February 2, 2017, Dr. Sullivan examined appellant for complaints of left
knee pain. Appellant told Dr. Sullivan that she had twisted her left knee at work on
January 25, 2017. On examination, he noted tenderness to palpation along the medial joint of the
left knee and a positive McMurray test. Dr. Sullivan diagnosed a sprain of the MCL of the left
knee and noted her left knee pain. He recommended rest, ice, immobilization, and elevation
pending imaging of the left knee.
A magnetic resonance imaging (MRI) scan of appellant’s left knee, taken on February 28,
2017, demonstrated intact medial and lateral menisci as well as intact anterior and posterior
cruciate ligaments, quadriceps and patellar tendons, and medial and lateral collateral ligaments. A
small joint effusion and chondromalacia of the central femoral trochlear groove with surrounding
marrow edema were identified.
On March 1, 2017 Dr. Sullivan followed up with appellant to review her MRI scan. On
examination, he noted a large effusion of the left knee. Dr. Sullivan diagnosed left knee
chondromalacia patellae and left knee effusion.
In an attending physician’s report (Form CA-20) dated March 6, 2017, Dr. Richard
Weinstein, a Board-certified orthopedic surgeon, diagnosed patellofemoral osteoarthritis and a
sprain of the MCL. He checked a box marked “yes” indicating that her condition had been caused
or aggravated by an employment activity and recommended that she undergo physical therapy, use
anti-inflammatory medication, and consider cortisone injections.
On March 20, 2017 Dr. Weinstein examined appellant to follow up for complaints of left
knee pain after an injury at work on January 26, 2017. Appellant told Dr. Weinstein that she had
stepped out of her truck when her foot became caught in the seat and she twisted her knee. She
continued working for a week while walking with a limp and stopped work on February 2, 2017.
On examination of the left knee, Dr. Weinstein noted minimal swelling, mild medial joint line
tenderness, tenderness at the insertion of the MCL, mild tenderness of the pes bursa, slight
patellofemoral crepitus, a positive flexion pinch, and discomfort with a McMurray test. Reviewing

2

an MRI scan of appellant’s left knee, Dr. Weinstein observed mild effusion and chondromalacia
patella with no meniscal tears and intact anterior and posterior cruciate ligaments. He noted his
impression that appellant was five weeks’ status post a left knee MCL sprain with underlying
patellofemoral osteoarthritis. He recommended physical therapy and avoiding heavy lifting and
overhead activities.
In a report dated April 3, 2017, Dr. Weinstein noted that appellant continued to experience
sharp pain in the left knee with no swelling. The pain was worse on stairs and severe with twisting
of the knee. On examination of the left knee, Dr. Weinstein noted moderate tenderness in the
medial and lateral joint lines, effusion, no instability, negative posterior draw, negative varus and
valgus instability, marked patellofemoral crepitus, and slight weakness of the quadriceps. He
noted that a previous MRI scan had demonstrated damage of the trochlea, but no tearing of the
meniscus. Dr. Weinstein noted his impression of left knee pain with damage of the patellofemoral
joint, which improved with physical therapy and continued symptoms.
On April 24, 2017 Dr. Weinstein followed up with appellant for complaints of left knee
pain on the anterior medial aspect. On examination of the left knee, he noted slight effusion,
marked medial joint tenderness, minimal lateral joint line tenderness, intact ligament stability, full
extension of range of motion, patellofemoral crepitus, a positive flexion pinch, and a positive
McMurray test. Dr. Weinstein noted continued left knee pain three months status post a work
injury with most probable medial meniscus tear symptoms, which failed to improve with
conservative treatment. He recommended a left knee arthroscopy.
By letter dated May 10, 2017, Dr. Weinstein noted that he had first seen appellant on
March 6, 2017 for a left knee injury at work on January 26, 2017 when stepping off a truck.
Appellant told Dr. Weinstein that her foot became caught and she twisted her knee. Dr. Weinstein
indicated that he had reviewed a left knee MRI scan, which demonstrated medial meniscus
degeneration and patellofemoral wear. He diagnosed a left medial meniscus tear and a traumatic
injury to the patellofemoral joint with chondromalacia. Dr. Weinstein noted that these diagnoses
were from the incident of January 26, 2017 and that appellant had no preexisting pathology. He
requested authorization for arthroscopy.
By decision dated June 2, 2017, OWCP denied appellant’s traumatic injury claim. It found
that the medical evidence submitted was insufficient to establish a left knee injury caused or
aggravated by the accepted January 26, 2017 employment incident.
On June 26, 2017 appellant requested a review of the written record before an OWCP
hearing representative. With her request, she submitted a June 19, 2017 report from Dr. Weinstein,
in which he noted that she continued to have pain in the left knee. On examination, Dr. Weinstein
noted medial tenderness and mild lateral tenderness with effusion, no instability, a negative
Lachman test, a negative posterior draw, negative varus/valgus instability, positive flexion pinch,
range of motion to 120 degrees with pain on full flexion, a positive McMurray test, and mild
crepitus. Dr. Weinstein reviewed a left knee MRI scan, which he noted demonstrated a grade 2
medial meniscus with possible tearing and mild patellofemoral arthritis. He concluded that
appellant required arthroscopic surgery of the left knee due to the January 26, 2017 work incident.
In an attending physician’s report dated April 25, 2017, Dr. Weinstein diagnosed left knee
sprain with patellofemoral osteoarthritis and a medial meniscus tear. He checked a box marked
3

“yes” that her condition was caused or aggravated by employment activity, noting that she had
twisted her left knee while at work.
By decision dated October 19, 2017, the hearing representative found that appellant had
met her burden of proof to establish a strain of the medial collateral ligament of her left knee,
causally related to the employment incident of January 26, 2017. She further found that there was
insufficient evidence to demonstrate that she sustained a tear of the MCL, because diagnostic
testing found no ligamentous tears, and that there was insufficient evidence to establish that
osteoarthritis or chondromalacia were linked to the injury of January 26, 2017.
By letter dated October 11, 2017, Dr. Weinstein noted that appellant had injured her knee
at work on January 16, 2017 after twisting it. He noted that she had no prior knee problems and
attempted physical therapy, but continued to have significant issues with her knee. Dr. Weinstein
indicated that he performed surgery on appellant’s left knee on September 28, 2017, finding a tear
of the left medial meniscus with a lesion of the medial femoral condyle and distal patella, as well
as synovitis of the knee and effusion. He noted that all of these conditions were consistent with a
twisting injury to the knee, and that while appellant’s chondromalacia may have preexisted the
incident, she had no symptoms prior to her injury at work. Dr. Weinstein opined, “I can say with
absolute medical certainty that the accident of [January 26, 2017] because (sic) all the problems in
her knee and necessitated the surgery being performed.” In an attached operative report dated
September 28, 2017, Dr. Weinstein described performing a left knee partial medial meniscectomy,
a synovectomy of all three compartments of the knee, abrasion chondroplasty of the medial
femoral condyle and patella, and an injection of the knee. Inspection of the medial joint
demonstrated a very small tear of the medial meniscus. The procedures were completed without
complication.
On November 6, 2017 OWCP accepted appellant’s claim for a sprain of the medial
collateral ligament of the left knee.
Appellant submitted an October 6, 2017 report from a physician assistant. She submitted
a March 27, 2018 letter signed by the same physician assistant, in which it was noted that appellant
had not returned to work since February 2, 2017. Appellant also submitted notes from physical
therapists dated from March 6 through May 12, 2017.
On April 16, 2018 appellant, through counsel, requested reconsideration of OWCP’s
October 19, 2017 decision.
By decision dated July 10, 2018, OWCP denied modification of the October 19, 2017
decision, finding that appellant had not submitted sufficient medical evidence to warrant expansion
of her accepted claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
4

Supra note 2.

4

time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.8
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.9 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and an employment incident must be based on a
complete factual and medical background.10 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).11
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include additional left lower extremity conditions
causally related to the accepted January 26, 2017 employment injury.
In support of expansion of the accepted conditions, appellant submitted a series of medical
reports from attending physicians, Drs. Sullivan and Weinstein.

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

See T.F., Docket No. 17-0645 (issued August 15, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004).

9

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

10

M.V., Docket No. 18-0884 (issued December 28, 2018).

11

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

5

In reports dated February 2 and March 1, 2017 Dr. Sullivan noted that appellant had
twisted her left knee at work on January 25, 2017. He diagnosed a sprain of the MCL of the left
knee and recommended diagnostic study of the knee. Following a left knee MRI scan Dr. Sullivan
noted that it showed a large effusion of the left knee. He diagnosed left knee chondromalacia
patellae and left knee effusion. In his reports Dr. Sullivan did not provide an opinion as to the
cause of these additional left knee conditions. The Board has held that medical evidence that does
not offer an opinion regarding the cause of an employee’s condition is of no probative value on
the issue of causal relationship.13 These reports, therefore, are insufficient to establish expansion
of the acceptance of appellant’s claim.
In an attending physician’s report dated March 6, 2017 and an attending physician’s report
dated April 25, 2017, Dr. Weinstein checked boxes marked “yes” to the question of whether
appellant’s condition had been caused or aggravated by an employment activity. The Board has
held, however, that a report that addresses causal relationship with a checkmark, without medical
rationale explaining how the employment incident caused the alleged injury, is of diminished
probative value and insufficient to establish causal relationship.14
In reports dated March 6 and April 25, 2017, Dr. Weinstein examined appellant to follow
up for complaints of left knee pain. He diagnosed left knee sprain with patellofemoral
osteoarthritis and a medial meniscus tear. While these reports contained descriptions of appellant’s
history of injury, such generalized statements are insufficient to establish causal relationship
because they merely repeat appellant’s assertions and are unsupported by adequate medical
rationale.15 The mere recitation of patient history does not suffice for purposes of establishing
causal relationship between a diagnosed condition and the employment incident.16 Without
explaining physiologically how the accepted employment incident caused or contributed to the
additional diagnosed conditions, the physician’s reports are of limited probative value.17
In a March 20, 2017 report, Dr. Weinstein noted that upon examination appellant exhibited
minimal swelling, mild medial joint line tenderness, tenderness at the insertion of the MCL, mild
tenderness of the pes bursa, slight patellofemoral crepitus, a positive flexion pinch, and discomfort
with McMurray testing. He recommended physical therapy and noted that appellant should avoid
heavy lifting and overhead activities. The March 20, 2017 report does not contain an opinion on
causal relationship and therefore is of no probative value.18
In reports dated April 3 and 24, May 10, and June 19, 2017, Dr. Weinstein noted that he
had reviewed a left knee MRI scan which demonstrated medial meniscus degeneration and
patellofemoral wear. He noted that these diagnoses were from the incident of January 26, 2017
and that appellant had no preexisting pathology. Dr. Weinstein noted that appellant continued to
13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

14

See R.A., Docket No. 17-1472 (issued December 6, 2017); Sedi L. Graham, 57 ECAB 494 (2006).

15

See G.O., Docket No. 16-0311 (issued June 14, 2016); K.W., Docket No. 10-0098 (issued September 10, 2010).

16

See J.G., Docket No. 17-1382 (issued October 18, 2017).

17

See A.B., Docket No. 16-1163 (issued September 8, 2017).

18

Supra note 13.

6

have pain in the left knee, and he noted that she required arthroscopic surgery of the left knee due
to the incident of January 26, 2017 at work. In these reports Dr. Weinstein made conclusory
statements that appellant’s knee conditions and pain were due to the January 26, 2017 employment
incident. While he provided a conclusory opinion, he did not explain how the accepted
employment injury had caused or aggravated additional left knee conditions. The Board has held
that a report is of limited probative value regarding causal relationship if it does not contain
medical rationale explaining how a given medical condition/disability was causally related to
employment factors.19 Also, while Dr. Weinstein opined that appellant’s left knee conditions were
caused by the injury of January 26, 2017, he did not provide a reasoned explanation of the
biomechanical mechanism of injury, nor did he differentiate between appellant’s current
conditions and her preexisting left knee chondromalacia and/or osteoarthritis.20
On October 11, 2017 Dr. Weinstein reported that appellant had injured her left knee at
work on January 16, 2017 after twisting it. He indicated that he had performed surgery on
appellant’s left knee on September 28, 2017, finding a tear of the left medial meniscus with a lesion
of the medial femoral condyle and distal patella, as well as synovitis of the knee and effusion.
Dr. Weinstein noted that all of these conditions were consistent with a twisting injury to the knee,
and that while appellant’s chondromalacia may have preexisted the incident, there were no
symptoms prior to the injury at work. He opined that the January 26, 2017 employment incident
was the cause of all the problems in her knee and necessitated the surgery. The Board has held,
however, that an opinion that a condition is causally related to an employment injury because the
employee was asymptomatic before the injury is insufficient, without supporting rationale, to
support causal relationship. The Board finds that Dr. Weinstein has not provided the necessary
rationale and therefore the October 11, 2017 report is insufficient to establish expansion of the
acceptance of appellant’s claim.
Appellant submitted the results of an MRI scan dated February 28, 2017, which
demonstrated an intact MCL and the operative report of the surgery performed by Dr. Weinstein
which described inspection of the left knee’s medial joint demonstrating a very small tear of the
medial meniscus. As the MRI scan and operative report did not contain an opinion on the issue of
causal relationship, this medical evidence is insufficient to meet appellant’s burden of proof
regarding expansion of her claim.21
Finally, appellant submitted October 6, 2017 and March 27, 2018 reports signed by a
physician assistant. She also submitted notes from physical therapists dated from March 6 through
May 12, 2017. Certain healthcare providers such as physician assistants, nurse practitioners,
physical therapists, and social workers are not considered “physician[s]” as defined under FECA.22

19

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

20
See S.F., Docket No. 18-0444 (issued October 4, 2018); E.D., Docket No. 16-1854 (issued March 3, 2017); L.B.,
Docket No. 14-1687 (issued June 10, 2015).
21

Supra note 13.

22

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

7

Consequently, their medical findings and/or opinions do not suffice for purposes of establishing
entitlement to FECA benefits.23
Appellant failed to provide reasoned medical evidence demonstrating that her additional
left lower extremity conditions were causally related to the accepted January 26, 2017 employment
injury. Accordingly, the Board finds that she has not met her burden of proof to establish
expansion of the accepted conditions of her claim.24
Appellant may submit new evidence or argument with a written request for reconsideration,
to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C. § 8128(a) and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include additional left lower extremity conditions
causally related to the accepted January 26, 2017 employment injury.25

23

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician
assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified physician.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).
24

Id.

25

The Board notes that the employing establishment issued appellant a signed authorization for examination and/or
treatment (Form CA-16) authorizing medical treatment. The Board has held that where an employing establishment
properly executes a Form CA-16, which authorizes medical treatment as a result of an employee’s claim for an
employment-related injury, it creates a contractual obligation which does not involve the employee directly to pay the
cost of the examination or treatment regardless of the action taken on the claim. See 20 C.F.R. §§ 10.300, 10.304;
R.W., Docket No. 18-0894 (issued December 4, 2018).

8

ORDER
IT IS HEREBY ORDERED THAT the July 10, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

